Citation Nr: 1604672	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who had active service from June 24, 1980 to June 26, 1983, which is considered honorable for VA purposes; he also served from June 27, 1983 to March 17, 1989, which is a period of service that is not considered honorable for VA purposes.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Winston-Salem, North Carolina RO.  The case was remanded in May 2010 (by a Veterans Law Judge other than the undersigned) and in October 2014 (by the undersigned) for additional development.  [While a Travel Board hearing was held before the undersigned in August 2014, the Veteran testified that he desired to limit that hearing to only the two § 1151 issues on appeal at the time.]

The Veteran had also initiated appeals of denials of service connection for asthma, compensation under 38 U.S.C.A. § 1151 for a cervical spine disability, and compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability.  A June 2015 rating decision granted service connection for asthma, compensation under 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical spine, and compensation under 38 U.S.C.A. § 1151 for degenerative arthritis and degenerative disc disease of the lumbar spine.  Consequently, those matters are no longer on appeal and are not before the Board.


FINDING OF FACT

Tinnitus was not manifested in service, the Veteran has not experienced continuous symptoms since service; and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service.



CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2006 letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  [While a Travel Board hearing was held before the undersigned in August 2014, the Veteran testified that he desired to limit that hearing to only the two § 1151 issues on appeal at the time.]  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The RO arranged for a pertinent VA examination in May 2011.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  All of the relevant development requested by the Board's May 2010 and October 2014 remands was fully completed, as the RO asked the Veteran to authorize the release of any pertinent private treatment records, secured updated VA treatment reports for the record, and arranged for a pertinent VA examination with adequate medical opinion.  Therefore, the Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for tinnitus, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not adequately identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include tinnitus as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disabilities).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as tinnitus, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he has tinnitus as a result of noise exposure in service from working in a motor pool.  His DD Form 214 reflects that his military occupational specialty (MOS) in the Army was Equipment Records and Parts Specialist.  His service treatment records do not document any complaints, findings, diagnosis, or treatment of tinnitus.

Post-service, an April 2007 VA treatment record noted the Veteran's report of chronic tinnitus.  A subsequent April 2007 VA treatment record documented an audiology consultation for the Veteran, wherein he reported tinnitus with a positive history of service-related noise exposure while working as a clerk in a motor pool.

On May 2011 VA audiology examination, the Veteran complained of intermittent tinnitus bilaterally (in the right ear more than the left ear).  He reported military noise exposure from working in a motor pool and around artillery and small arms.  He also reported civilian noise exposure from warehouse conveyor belts, but denied any recreational noise exposure.  The VA examiner (an audiologist) noted reviewing the record and opined that it was more likely that the Veteran's tinnitus was related to substance abuse or other factors than to noise exposure on active duty.  For rationale, the VA examiner noted the Veteran's MOS in service but also noted that there was no evidence of either a diagnosis or treatment for tinnitus at any time during the period from 1980 through 2006.  The VA examiner also noted that during the interim between the Veteran's active duty and the filing of his claim in 2007, his history was significant for substance abuse, including alcohol and cocaine, and that either of these substances may cause tinnitus (and that once tinnitus begins, cessation of the precipitating factor such as substance abuse does not necessarily result in the cessation of the tinnitus).  The VA examiner further noted that the Veteran's hearing thresholds in service did not worsen (and in fact, they improved at several Hertz levels bilaterally), and cited to a study noting that "in the absence of changes in hearing attributable to noise, it is less likely that any tinnitus present is related to noise."

As outlined above, the evidence shows that the Veteran has been treated for tinnitus during the period of the current claim.  His service treatment records are silent for any complaints, findings, diagnosis, or treatment of tinnitus.  After a review of all the evidence, the Board finds that the weight of the evidence is against a finding that the Veteran had complaints of tinnitus in service or had a diagnosis of tinnitus in service or experienced continuous symptoms of tinnitus since service.  The Veteran did not report experiencing tinnitus during service, chronic symptoms during service, or continuous symptoms since service separation.

The Veteran is competent to describe any discernible symptoms of his tinnitus without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of such disability (relating such to noise exposure in service) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of tinnitus is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  Therefore, the most probative evidence in the record that addresses the question of a possible nexus between the Veteran's tinnitus and his military service, namely the medical opinion rendered by the May 2011 VA examiner, is against the Veteran's claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Thus, such opinion is the most probative evidence in this matter.  Consequently, service connection for tinnitus is not warranted.  See 38 C.F.R. § 3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for tinnitus is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


